 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                          ***
 4   JOHN RUIZ,                                                          Case No. 2:18-cv-00091-RFB-EJY
 5                  Plaintiff,
                                                                                         ORDER
 6          v.
 7   NEVADA DEPARTMENT OF
     CORRECTIONS, et al.,
 8
                    Defendants.
 9

10          Presently before the Court is Plaintiff’s Motion for Re-Service of Summonses, Amended
11   Complaint, and Screening Order. 1 ECF No. 37. On March 23, 2020, this Court granted Plaintiff’s
12   Motion to the extent that the Attorney General’s Office was required to file a notice:
13          stating whether it has identified Defendants Jeri Fredericks and Carey and
            provid[ing]: (a) the corrected name(s) of the Defendant(s), if any, for whom it
14          accepts service; (b) the name(s) of the Defendant(s) for whom it does not accept
            service, and (c) the names of the Defendant(s) for whom it is filing the last-known-
15          address information under seal. . . . ;
16          . . . advis[ing] the Court whether it is able to find an alternative physical address for
            Defendants Celia Chacon and Richard Garcia. If a more current address is secured
17          for these Defendants, the Court will direct the U.S. Marshal to again attempt to
            effect service; and,
18
            . . . suggesti[ng] . . . death on the record for Defendant Paul Simms.
19
     ECF No. 62 at 3–4. Plaintiff’s Motion was denied without prejudice and held in abeyance to the
20
     extent it requested another attempt of service on Defendants Jeri Fredericks and Carey. Id. at 4.
21
            On April 8, 2020, the Attorney General filed his Notice of Compliance, advising the Court
22
     that he did not accept service of process on behalf of Defendants Jeri Frederick (previously identified
23
     as “Jeri Fredericks”), Celia Chaco (previously identified as “Celia Chacon”), and Richard Garcia.
24
     ECF No. 63 at 1–2. None of these former Nevada Department of Corrections employees requested
25
     representation by the Attorney General and, therefore, he does not have authority to accept service
26
     on their behalf. Id. The Attorney General filed the last known physical addresses of Defendants
27

28   1
            The Court has made typographical changes in the title of Plaintiff’s Motion for the sake of clarity.
                                                             1
 1   Celia Chaco and Richard Garcia under seal (ECF No. 66), but was only able to locate a Post Office

 2   box for Defendant Jeri Frederick (ECF No. 63 at 1–2). In addition, the Attorney General was unable

 3   to identify Defendant Carey and, therefore, did not accept service on his or her behalf or provide a

 4   last known physical address for this individual. Id. at 2.

 5            In further compliance with the Court’s March 23, 2020 Order, the Attorney General filed a

 6   suggestion of death on the record for Defendant Paul Simms.2 ECF No. 64.

 7            Accordingly,

 8            IT IS HEREBY ORDERED that Plaintiff’s Motion for Re-Service of Summonses, Amended

 9   Complaint, and Screening Order (ECF No. 37), to the extent it requests another attempt of service

10   on Defendants Jeri Frederick and Carey, is GRANTED in part, and DENIED in part.

11            IT IS FURTHER ORDERED that the Clerk of Court shall issue summons for Defendants

12   Celia Chaco and Richard Garcia. The Clerk of Court shall send the summonses to the U.S. Marshal

13   with the addresses provided under seal for these two individuals (ECF No. 66).

14            IT IS FURTHER ORDERED that the Clerk of Court shall send two copies of the Amended

15   Complaint (ECF No. 12), two copies of the Court’s Screening Order (ECF No. 13), and two copies

16   of this Order to the U.S. Marshal for service on these Defendants.

17            IT IS FURTHER ORDERED that the Clerk of Court shall send two USM-285 forms to

18   Plaintiff.

19            IT IS FURTHER ORDERED that Plaintiff shall have until May 11, 2020 to complete the

20   USM-285 service forms and return them to the U.S. Marshal, United States Courthouse, 333 Las

21   Vegas Blvd. South, Las Vegas, Nevada 89101.

22            IT IS FURTHER ORDERED that the U.S. Marshal shall attempt to effect service within

23   fifteen (15) days of the date he receives Plaintiff’s USM-285.

24

25

26
     2
27             Fed. R. Civ. P. 25(a)(1) states that “[i]f a party dies and the claim is not extinguished, the court may order
     substitution of the proper party. A motion for substitution may be made by any party or by the decedent's successor or
     representative. If the motion is not made within 90 days after service of a statement noting the death, the action by or
28   against the decedent must be dismissed.”
                                                               2
 1            IT IS FURTHER ORDERED that Plaintiff shall have 21 days from the date the U.S. Marshal

 2   returns to Plaintiff a copy of the USM-285 forms showing whether service has been accomplished

 3   to file a notice with the Court stating whether each of the defendants named above was served.

 4            IT IS FURTHER ORDERED that Plaintiff shall have until May 11, 2020 to advise the Court

 5   whether he seeks to effect service by publication on Defendant Jeri Frederick. 3

 6            IT IS FURTHER ORDERED that Plaintiff shall have until May 11, 2020 to file a motion

 7   providing more-detailed information regarding the defendant currently identified only as “Carey.”

 8   Absent good cause, this is the last time Plaintiff shall be permitted to attempt to identify Defendant

 9   Carey.

10            If Plaintiff fails to follow this Order, Plaintiff’s claims against Defendants Celia Chaco,

11   Richard Garcia, Jeri Fredericks, and Carey may be subject to dismissal for failure to complete service

12   of process pursuant to Fed. R. Civ. P. 4(m).

13            DATED THIS 9th day of April, 2020.

14

15
                                                            ELAYNA J. YOUCHAH
16                                                          UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26   3
               Fed. R. Civ. P. 4(e) governs service of individuals located within a judicial district of the United States. Rule
27   4(e)(1) provides that service is proper by serving an individual in accordance with the law of the state where the district
     court is located or where service is made. In turn, the Nevada Rules of Civil Procedure (“NRCP”) allow for service by
     publication. A litigant who desires to effect service by publication must meet eight requirements under NRCP 4.4(c)(1)–
28   (2).
                                                                3
